ARNOLD, Judge.
Petitioner contends that the trial court erred in dismissing its action by holding that the ABC Commission lacked jurisdiction over the subject matter in this case.
In its petition filed with the ABC Commission, Empire asked for the following relief.
1. For a hearing on Fetzer Vineyards, Inc. appointment of Prestige Wines, Inc. as its representative in the Charlotte-Mecklenburg marketing area and its termination of the statutory granted wholesale distribution agreement with Empire.
2. For official notification from the North Carolina Alcoholic Beverage Control Commission to Fetzer Vineyards, Inc. notifying it that pursuant to § 18B-1200 et seq. the distribution agreement between Fetzer Vineyards, Inc. and *530Empire shall continue in effect pending the Commission’s decision and any judicial review.
3. For a Pre-Hearing conference pursuant to Title 4, Sub-chapter 2R, Section .0810 of the North Carolina Alcoholic Beverage Control Commission Rules.
G.S. 18B-1205(d) states:
Upon receiving a written request from the winery or wholesaler for a hearing, the Commission shall, after notice and hearing, determine if the wholesaler has rectified the conditions or if good cause exists for the amendment, termination, cancellation, or nonrenewal of the agreement, as appropriate.
This statute expressly gives authority to the ABC Commission to conduct a hearing on the contract dispute presently before this Court.
The statute also directly spells out what the status of a contract shall be while under review by both the agency and the judiciary. G.S. 18B-1205(d) states:
In any case in which a petition is made to the Commission for such a determination, the agreement in question shall continue in effect, pending the Commission’s decision and any judicial review thereof.
Petitioner asked only for what the statute allows and in fact used the exact wording of G.S. 18B-1205(d) when requesting for the contract to remain in effect until final review. Empire’s petition was incorrectly dismissed by the trial court.
This case is remanded to the trial court for judicial review pursuant to G.S. 150A.
Reversed and remanded.
Judges Wells and Martin concur.